NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 26, 2013*
                                Decided November 26, 2013
 
                                          Before

                             WILLIAM J. BAUER, Circuit Judge 

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 13‐1504
                                                 Appeal from the United States District
LOIS TRASK,                                      Court for the Northern District of Illinois,
      Plaintiff‐Appellant,                       Eastern Division.

       v.                                        No. 11 C 6907

THOMAS BOYD, et al.,                             Samuel Der‐Yeghiayan,
    Defendants‐Appellees.                        Judge.

                                        O R D E R

      Lois Trask appeals the dismissal of her civil‐rights lawsuit for failure to
prosecute. See FED. R. CIV. P. 41(b). We affirm.



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal thus is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 13‐1504                                                                           Page 2

        Trask brought this suit under 42 U.S.C. § 1983 against more than 25 defendants—
among them Cook County Sheriff’s officers, Northwestern Memorial Hospital, and
Illinois state‐court judges. She asserted claims for wrongful arrest, use of excessive
force, assault, and battery stemming from her arrest for trespassing at the Daley Center
in Chicago in 2010; she also contested a number of state‐court matters relating to her
divorce, child support orders, and a medical malpractice suit alleging her mother’s
wrongful death.

       During this protracted litigation, Trask repeatedly delayed proceedings by
disregarding court orders (i.e., failing to comply with discovery, missing status
hearings) or filing frivolous motions. The district court dismissed her case for failure to
prosecute after Trask missed a status hearing (she had already been warned that failure
to attend would result in dismissal). See N.D. ILL. L.R. 41.1; FED. R. CIV. P. 41(b). Her case
was eventually reinstated, but the court later dismissed (for failure to state a claim)
Trask’s claims contesting the Illinois judges’ decisions, her § 1983 official capacity
claims, and her state‐law tort claims against the Cook County sheriffs. Characterizing
some of these claims as “frivolous personal attacks” against Illinois judges, the court
warned Trask that filing frivolous claims in the future might result in sanctions,
including dismissal of her action.

       Trask was allowed to proceed on her § 1983 claims for false arrest and excessive
force against the sheriffs in their individual capacities. But after she failed to attend a
scheduled deposition and the discovery deadline passed, the court granted the
defendants’ motion to dismiss for failure to prosecute, explaining:

       This court has given Trask repeated opportunities to prosecute this action
       and the court has considered lesser sanctions, but it is apparent that Trask
       has no intention to prosecute this case within established rules and the only
       appropriate course at this juncture is to dismiss the instant action for want
       of prosecution.

      On appeal Trask generally challenges the dismissal of her suit for want of
prosecution. Her brief is difficult to comprehend and mostly restates the facts of her
complaint, but she essentially contests the court’s conclusion that she did not fully
comply with discovery or actively prosecute her case.

       The district court properly dismissed Trask’s case for want of prosecution. The
court repeatedly warned her that dismissal was possible if she failed to comply with
No. 13‐1504                                                                          Page 3

court directives, yet she failed to attend her scheduled deposition and to respond to
defendants’ discovery requests by the discovery deadline (which already had been
extended). Although a harsh sanction, dismissal may be proper when there is a clear
record of delay or disobedient conduct. Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561
(7th Cir. 2011). The court may consider the frequency of plaintiff’s failure to comply
with deadlines, the prejudice the delay causes to the defendant, and the merits of the
suit. Id. The court here rejected Trask’s excuses for noncompliance (that her safety
would be in jeopardy if she attended her deposition) as illegitimate and lacking in any
factual basis. After concluding that Trask’s conduct demonstrated that she had no intent
to follow court rules in prosecuting her suit, the court acted well within its discretion in
dismissing this case.

                                                                               AFFIRMED.